 


109 HRES 1016 EH: Encouraging all offices of the House of Representatives to hire disabled veterans.
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1016 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Encouraging all offices of the House of Representatives to hire disabled veterans. 
 
 
Whereas the men and women of our armed forces play a central role in preserving our Nation’s freedom; 
Whereas disabled veterans have sacrificed greatly for their country; 
Whereas one way for our Nation to repay its debt to those disabled veterans is to help disabled veterans return to their previous lifestyle; 
Whereas Congress relies on knowledgeable staff to help formulate policy; 
Whereas disabled veterans provide unique perspectives on a range of issues, especially regarding national security; 
Whereas Members who are veterans or reservists have played a leading role throughout the history of Congress; and 
Whereas Congress wishes to give disabled veterans the opportunity to work in their government as a benefit to those disabled veterans as well the members of Congress on whose staffs they will serve: Now, therefore, be it  
 
That the House of Representatives encourages the Members, committees, and all other offices of the House to hire disabled veterans, and to use the resources that the Committee on House Administration will direct the Chief Administrative Officer to provide to find qualified disabled veterans to fill positions in these offices. 
 
Karen L. HaasClerk.
